NUMBER 13-19-00485-CR

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI – EDINBURG


                               IN RE ALEX WILLIAM COOK


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

   Before Chief Justice Contreras and Justices Hinojosa and Tijerina
          Memorandum Opinion by Chief Justice Contreras1

        On October 9, 2019, relator Alex William Cook, proceeding pro se, filed a petition

for writ of mandamus through which he seeks to compel the trial court to credit him with

all presentence jail time served. See TEX. CODE CRIM. PROC. ANN. art. 42.03, § 2(a); see

also TEX. R. APP. P. 23.2(b). Relator contends that the trial court miscalculated the total

jail time credit of ninety days that was awarded in relator’s July 15, 2019 judgment of




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); id. R. 47.4 (distinguishing opinions and memorandum opinions).
conviction for unlawful possession of a controlled substance. See TEX. HEALTH & SAFETY

CODE ANN. § 481.15(a), (b).

       To be entitled to mandamus relief, the relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel

is a purely ministerial act not involving a discretionary or judicial decision. In re Harris,

491 S.W.3d 332, 334 (Tex. Crim. App. 2016) (orig. proceeding); In re McCann, 422
S.W.3d 701, 704 (Tex. Crim. App. 2013) (orig. proceeding). If the relator fails to meet

both requirements, then the petition for writ of mandamus should be denied. State ex rel.

Young v. Sixth Jud. Dist. Ct. of Apps. at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.

App. 2007).

       On October 10, 2019, the district clerk filed a nunc pro tunc judgment of conviction

in this cause. The nunc pro tunc judgment was signed by the trial court on September

27, 2019 and awarded relator two hundred and forty-two days of jail time credit, as

opposed to the ninety days awarded in relator’s original judgment of conviction. Thus,

the judgment at issue in this original proceeding has been corrected and replaced by a

nunc pro tunc judgment subsequently rendered by the trial court.

       The Court, having examined and fully considered the petition for writ of mandamus

and the judgment nunc pro tunc, is of the opinion that this original proceeding has been

rendered moot.     In re Bonilla, 424 S.W.3d 528, 534 (Tex. Crim. App. 2014) (orig.

proceeding) (collecting court of criminal appeals opinions dismissing original proceedings

where the relief sought had become moot); State ex rel. Holmes v. Denson, 671 S.W.2d
896, 899 (Tex. Crim. App. 1984) (“[W]e hold that there is nothing to mandamus, ergo

mandamus does not lie.”); In re Campbell, 106 S.W.3d 788, 788 (Tex. App.—Texarkana


                                             2
2003, orig. proceeding) (“[T]he order about which this original proceeding complains no

longer exists, and the petition is moot.”); see also Chacon v. State, 745 S.W.2d 377, 378

(Tex. Crim. App. 1988) (en banc) (per curiam) (noting that “generally a cause, issue or

proposition is or becomes moot when it does not, or ceases to, rest on any existing fact

or right”). Therefore, we DISMISS this original proceeding as moot.


                                                             DORI CONTRERAS
                                                             Chief Justice

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
11th day of October, 2019.




                                           3